EXHIBIT 10H

 

Bassett Furniture Directors Compensation

 

The Board of Directors approved the following terms of the compensation to be
paid to the Company’s non-employee directors. All changes are effective as of
February 22, 2005.

 

Terms maintained from previous agreement:

      

•      Annual Board Retainer Fee (paid in semi-annual installments)

   $ 20,000

•      Additional Annual Retainer Fee paid to Chair of Audit Committee

   $ 10,000

•      Additional Per Regular Board Meeting Fee paid to Chairpersons of standing
committees

   $ 1,000

Terms modified from previous agreement

      

•      Fee for attendance of meetings in person (telephonic attendance remains
at $500)

   $ 1,000

 

Directors also shall receive annual compensation in the form of equity issued
under the Company’s 2005 Non-Employee Directors Stock Incentive Plan (the
“Plan”) which was approved on February 22, 2005 by the Company’s shareholders.
For 2005, a Director’s equity-based compensation shall consist of $15,000 of
restricted stock.

 

The Plan authorizes incentive awards in the form of restricted stock or stock
grants. All Directors of the Company who are not full-time employees of the
Company are eligible to receive incentive awards under the Plan. There are
100,000 shares of Common Stock reserved for grant under the Plan (subject to
adjustment in accordance with the provisions of the Plan). The Plan is intended
to encourage ownership in the Company by members of the Board of Directors who
are not full-time employees of the Company, in order to promote long-term
stockholder value and to provide these individuals with an additional incentive
to continue as Directors of the Company. The Board of Directors administers the
Plan and has complete discretion to determine when to grant incentive awards,
which eligible non-employee Directors will receive incentive awards, whether the
award will be restricted stock or a stock grant, and the number of shares to be
allocated to each incentive award. Unless otherwise determined by the Board of
Directors, eligible Directors will receive annual awards of restricted stock on
the first day of the first month after the month in which the annual meeting of
the Company’s stockholders is held equal to $15,000 divided by the fair market
value of the Company’s Common Stock on the most recent trading date preceding
the date of the award.